Name: Commission Regulation (EEC) No 3717/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|31985R3717Commission Regulation (EEC) No 3717/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of Portugal Official Journal L 360 , 31/12/1985 P. 0014 - 0019 Finnish special edition: Chapter 4 Volume 2 P. 0084 Spanish special edition: Chapter 04 Volume 4 P. 0109 Swedish special edition: Chapter 4 Volume 2 P. 0084 Portuguese special edition Chapter 04 Volume 4 P. 0109 *****COMMISSION REGULATION (EEC) No 3717/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities in Spanish waters of vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 165 (7) thereof, Whereas technical procedures must be established for the determination and supervision of the Portuguese vessels authorized to fish in Spanish waters; Whereas the Act of Accession provides for a system of lists of authorized vessels and for a system of notifying vessels' movements and of notifying catches, in addition to the provisions laid down in Council Regulation (EEC) No 2057/82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of Member States (1) as amended by Regulation (EEC) No 1729/83 (2); Whereas the number of vessels authorized to fish for albacore tuna will be decided upon before 1 March 1986 in accordance with the procedure referred to in Article 165 (6) of the Act of Accession; Whereas it is necessary to adopt certain technical measures for the conservation of resources which shall apply without prejudice to the measures laid down in Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (3), as last amended by Regulation (EEC) No 3625/84 (4); Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 165 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty, Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The technical and control measures hereinafter laid down shall apply to vessels flying the flag of Portugal in the waters falling under the sovereignty or jurisdiction of Spain which are covered by the International Council for the Exploration of the Sea (ICES) and that part covered by the Fishery Committee for the Eastern Central Atlantic (CECAF) which is subject to the Common Fisheries Policy. Article 2 1. Each year, not later than one month before the beginning of the authorized fishing period concerned, the Portuguese authorities shall forward to the Commission the 'basic lists' of the vessels which may exercise the fishing activities referred to in Article 162 (2) of the Act of Accession. A separate list shall be forwarded for each of the following categories of vessel: - vessels fishing for hake, other demersal species and horse mackerel to the north of the Rio Minho frontier, - vessels fishing for hake, other demersal species and horse mackerel to the east of the Rio Guadiana frontier, - vessels fishing for large migrants other than tuna (swordfish, blue shark, Ray's bream), - vessels fishing for albacore tuna. 2. The lists referred to in paragraph 1 may be revised with effect from the first day of every month; any alterations thereto shall be notified to the Commission by the 15th day of the preceding month. 3. The lists referred to in paragraph 1 shall provide the following information on each vessel: - name of the vessel, - registration number, - external identification letters and numbers, - port of registration, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - gross tonnage and overall length, - engine power, - call sign and radio frequency. Article 3 1. The Portuguese authorities shall communicate to the Commission and, for information purposes, to the Spanish control authorities mentioned in point 7 of the Annex, the proposals for the 'periodic lists' of vessels referred to in Article 165 (2) of the Act of Accession, specifying, on the basis of the conversion rates defined in Article 158 (2) of the Act of Accession, the vessels which may fish at the same time in conformity with Article 165 of the said Act. A separate list shall be forwarded for each of the categories of vessel specified in Article 2 (1). 2. With the exception of the list of vessels fishing for large migrants other than tuna and the list of vessels fishing for albacore tuna, the lists shall be sent weekly by telex before 12.00 GMT on Thursday. The lists shall apply from 00.00 GMT on Sunday to 24.00 GMT on the following Saturday. The list of vessels fishing for large migrants other than tuna and the list of vessels fishing for albacore tuna shall be forwarded at least 15 working days before the date set for their entry in force; these lists shall cover a period of at least two calendar months. The number of vessels on the list of vessels fishing for albacore tuna may not exceed the number set by the Council in accordance with the procedure referred to in Article 165 (6) of the Act of Accession. 3. Each of the periodic lists shall provide the following information on each vessel: - name and regristration number of the vessel, - call sign, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - conversion rate specified in Article 158 (2) of the Act of Accession, - intended method of fishing, - intended area of fishing, - in the case of the vessels fishing for albacore tuna and other large, migrants, the period for which permission to fish is requested. 4. The Commission shall examine the proposals for the periodic lists referred to in paragraph 1 and shall approve periodic lists, which it shall forward to the Portuguese authorities and to the competent Spanish control authorities: - before 12.00 GMT on the following Friday, except in the case of the list of vessels fishing for large migrants other than tuna and the list of vessels fishing for albacore tuna; - at least four working days before the date set for their entry into force, in the case of the list of vessels fishing for large migrants other than tuna and the list of vessels fishing for albacore tuna. 5. If the Commission is not in possession of proposals for new periodic lists within the time limit specified in paragraph 2, the provisions in force on the last day of the current period shall remain applicable until new lists have been drawn up in accordance with the procedure laid down in this Article. 6. The Portuguese authorities may request the Commission to replace a vessel named on a periodic list but unable for reasons of force majeure to fish during the period specified, or any part thereof, and, where the periodic list contains fewer vessels than the maximum number authorized to fish at the same time, to add one or more vessels, provided that the said maximum number is not exceeded. Any vessel replaced or added must appear on the list referred to in Article 2. Requests for replacements or additions shall be sent by telex to the Commission and a copy shall be sent to the Spanish control authorities. The Commission shall, without delay, notify any alterations of the periodic lists to the Portuguese authorities and to the Spanish control authorities. No replacement vessel or additional vessel may be authorized to fish until the date indicated on the Commission in its notification. Article 4 A vessel may appear on more than one basic list. A vessel may appear on only one periodic list. Article 5 1. Vessels authorized to fish for albacore tuna may not keep on board any fish or fish products other than Thunnidae, with the exception of anchovies intended for use as live bait, provided that the quantities strictly necessary for this purpose are not exceeded. 2. Vessels authorized to fish for Ray's bream may not keep on board any fish or fish products other than this species, with the exception of the species intended for use as live bait provided that the quantities strictly necessary for this purpose are not exceeded. Article 6 The skippers or, as necessary, the owners of vessels authorized to fish must comply with the special conditions laid down in the Annex. The Commission shall amend, upon receipt of a proposal from the Member State concerned, the details concerning the competent control authorities as mentioned in point 7 of the Annex. Article 7 Without prejudice to Regulation (EEC) No 171/83 and with the exception of vessels fishing for hake, other demersal species and horse mackerel, the following technical measures shall apply to vessels flying the flag of Portugal: (a) the use of gill nets shall be prohibited; (b) vessels shall keep on board no fishing gear other than that necessary for the type of fishing for which they are authorized; (c) each longliner shall cast not more than two longlines per day; the maximum length of each of these longlines shall be 20 nautical miles; the distance between snoods shall be not less than 2,70 m; (d) vessels fishing for Ray's bream may keep on board no fishing gear other than surface longlines. Article 8 The Portuguese authorities shall notify the Commission, before the 15th day of each month, of the quantities caught by each vessel fishing for albacore tuna and the quantities landed by such vessels at each port during the preceding month. Article 9 This Regulation shall enter into force on 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 220, 29. 7. 1982, p. 2. (2) OJ No L 169, 28. 7. 1983, p. 14. (3) OJ No L 24, 27. 1. 1983, p. 14. (4) OJ No L 335, 22. 12. 1984, p. 3. ANNEX SPECIAL CONDITIONS TO BE COMPLIED WITH BY PORTUGUESE VESSELS AUTHORIZED TO FISH IN SPANISH WATERS 1.2 // // A. Conditions to be complied with by all vessels // 1. // A copy of these special conditions must be on board the vessel. // 2. // The external identification letters and numbers of the licensed vessels must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. // // The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured. // // B. Additional conditions to be complied with by all vessels, except those fishing for albacore tuna and large migrants other than tuna // 3. // All vessels authorized to fish shall communicate information requested under point 4 to the competent national control authorities specified in point 7, in accordance with the following timetable: // 3.1.1. // on each occasion the vessel enters the 200-nautical-mile zone of the coast of Spain; // 3.1.2. // on each occasion the vessel leaves the 200-nautical-mile of the coast of Spain; // 3.1.3. // on each occasion the vessel moves from one ICES or CECAF sub-area to another within the zones defined in 3.1.1 and 3.1.2; // 3.1.4. // on each occasion the vessel enters a Spanish port; // 3.1.5. // on each occasion the vessel leaves a Spanish port; // 3.1.6. // before the beginning of fishing operations ('active' communication); // 3.1.7. // on completion of fishing operations ('passive' communication); // 3.1.8. // weekly, beginning either on the date on which the vessel first entered the zone referred to in 3.1.1 above or on the date on which the vessel left one of the ports referred to in 3.1.5 above. // 4. // Messages transmitted under point 3 above shall include following information: // // - date and time of message, // // - name of the vessel, // // - call sign, // // - external identification letters and numbers, // // - serial number of the message for the voyage in question, // // - indication of the type of message taking into account the various points mentioned in point 3, // // - geographical position and ICES or CECAF statistical square, // // - quantity (in kilograms) of each species of fish in the holds, using the code given in point 5.3, // // - quantity (in kilograms) of each species caught since the previous transmission, // // - ICES or CECAF statistical square in which the catches were taken, // // - quantity (in kilograms) of each species transferred to other vessels since the previous transmission, // // - name, call sign and, if applicable, external identification of the vessel to which the transfer was made, // // - name of the skipper. // 5. // The messages provided for in points 3 and 4 must be transmitted as follows: // 5.1. // All messages must be transmitted via a radio station on the list below: 1.2 // Name // call sign // Lisboa // CUL // S. Miguel // CUG // Madeira // CUB // Tarifa // GAC // Chipiona // Chipiona radio // Finisterre // EAF // CoruÃ ±a // CoruÃ ±a radio // Cabo PeÃ ±as // EAS // Machichaco // Machichaco radio 1.2 // 5.2. // If for reasons of force majeure it is impossible for the message to be transmitted by the authorized vessel, it may be transmitted on that vessel's behalf by another vessel. // 5.3. // The code to be used to indicate the quantities of fish on board as mentioned in point 4 (1): 1.2 // A. // Deep-water prawn (Pandalus borealis) // B. // Hake (Merluccius merluccius) // C. // Greenland halibut (Reinhardtius hippoglossoides) // D. // Cod (Gadus morhua) // E. // Haddock (Melanogrammus aeglefinus) // F. // Halibut (Hippoglossus hippoglossus) // G. // Mackerel (Scomber scombrus) // H. // Horse-mackerel (Trachurus trachurus) // I. // Round-nose grenadier (Coryphaenoides rupestris) // J. // Saithe (Pollachius virens) // K. // Whiting (Merlangus merlangus) // L. // Herring (Clupea harengus) // M. // Sand-eel (Ammodytes spp.) // N. // Sprat (Clupea sprattus) // O. // Plaice (Pleuronectes platessa) // P. // Norway pout (Trisopterus esmarkii) // Q. // Ling (Molva molva) // R. // Other // S. // Shrimp (Pandalidae) // T. // Anchovy (Engraulis encrassicholus) // U. // Redfish (Sebastes spp.) // V. // American plaice (Hypoglossoides platessoides) // W. // Squid (Illex) // X. // Yellowtail (Limanda ferruginea) // Y. // Blue whiting (Gadus poutassou) // Z. // Tuna (Thunnidae) // AA. // Blue ling (Molva dypterygia) // BB. // Tusk (Brosme brosme) // CC. // Dogfish (Scyliorhinus retifer) // DD. // Basking shark (Cetorhindae) // EE. // Porbeagle (Lamma nasus) // FF. // Squid loligo (Loligo vulgaris) // GG. // Ray's bream (Brama brama) // HH. // Sardine (Sardina pilchardus) // II. // Common shrimp (Crangon crangon) // JJ. // Megrim (Lepidorhombus) // KK. // Angler/Monk (Lophius spp.) // LL. // Norway Lobster (Nephroos norvegicus) // MM. // Pollack (Pollachius pollachius) 1.2 // 6. // Without prejudice to the instructions laid down in the logbook of the European Communities all radio messages transmitted in accordance with are allowed to be retained on board or landed. // 7. // National control authorities competent to receive the communications mentioned in points 3 and 4: // // Secretario General de Pesca Maritima (SEGEPESCA), Ortega y Gasset, 57, Madrid, Telex: 47457 SGPM E. points 3 to 5 shall be recorded in the said logbook. (1) This list does not imply that all the species referred to